Judgmént, Supreme Court, New York County, entered July 19, 1979, after a jury trial, unanimously reversed, on the law and the facts, and a new trial ordered on the issue of damages only, without costs or disbursements, unless plaintiff, within 20 days after service upon her of a copy of the order herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduction of the verdict in favor of the plaintiff to $1,500,000, and to the entry of an amended judgment in accordance therewith. If plaintiff so stipulates, the judgment, as so amended and reduced, is affirmed, without costs or disbursements. The damages proven by plaintiff warranted a verdict no greater than the sum of $1,500,000, to which the recovery should be limited. The court finds no substantial merit to appellants’ other contentions. Concur — Murphy, P. J., Kupferman, Ross, Markewich and Lynch, JJ.